DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see pages 4 - 5, filed November 3, 2021, with respect to the cooling ribs and forming process have been fully considered and are persuasive.  The previous rejection of claims 1 – 10 has been withdrawn. 


Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a method for manufacturing an internally cooled valve, comprising providing a valve body having a valve stem that ends in a valve head, wherein the valve body has a cavity that is open toward the valve head, providing a valve base element, and closing the cavity with the valve base element by friction welding the valve base element to the valve head, wherein the valve base element and/or the valve body have/has an engagement structure with which the valve base element and/or the valve body are/is centrally clamped, and/or a torque is transmitted to the valve base element and/or to the valve body, and wherein the valve base element is fabricated as a green compact or brown compact by metal powder injection molding and sintered and wherein the valve base element is provided with a cooling rib structure and/or flow-influencing structure on a surface facing the cavity. The closest prior art references, Bosler (US 2006/0005792) and Roush (US 2,609,576), teach various elements of the claimed invention but are deficient in the cooling rib structure as claimed and the sintering process as claimed. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747